Citation Nr: 1222433	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-29 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus, to include as being secondary to or aggravated by the appellant's service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963. 

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims for entitlement to service connection for bilateral hearing loss and for tinnitus.  The claim was then sent to the Board for appellant review.

Following said review, the Board, in April 2011, issued a Decision/Remand with respect to the appellant's claim.  The Board found that the evidence supported the appellant's claim with respect to entitlement to service connection for bilateral hearing loss.  Thus, service connection was granted.  The Board further found that additional medical evidence was needed for the issue involving tinnitus.  Hence, that issue was returned to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  

The  issue of entitlement to a compensable evaluation for bilateral hearing loss, on appeal from an initial grant of service connection, been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

[The Board would note that it has granted service connection for bilateral hearing loss, which is contrary to what has been indicated by the AMC when it issued a rating action on May 3, 2011.  In that action, the AMC, incorrectly, stated that service connection had only been granted for hearing loss of the right ear, and did not use any hearing loss findings for the service-connected left ear hearing loss in computing the correct disability evaluation award.  Hence, this inaccuracy is referred back to the RO/AMC so that a correction may be made and the proper/correct paperwork forwarded to the appellant.]

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for entitlement to service connection for tinnitus. 

More specifically, as indicated above, the Board remanded this claim in April 2011 for the purpose of obtaining additional evidence.  The Board tasked the RO/AMC to obtain the appellant's missing medical treatment records and to schedule the appellant for a medical examination in order to determine the etiology of his tinnitus.  In the instructions to the RO/AMC, the RO/AMC was specifically directed to obtain the appellant's medical records prior to accomplishing the medical examination.  The RO/AMC was further given the following tasking:

Following evaluation of the Veteran, the examiner must express an opinion it is at least as likely as not (50 percent or greater likelihood) that the tinnitus was incurred in or aggravated by the Veteran's active service. 

If the examiner finds that the tinnitus is not directly related to active service, the examiner must express an opinion as to whether it is at least as likely as not that it was caused by or aggravated by the now service-connected hearing loss.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  (Emphasis added.)

A complete rationale for any opinion expressed should be provided, to include if the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated. 

Such an examination was requested so that the examiner could review all of the appellant's previous medical records and would ensure that the evaluation was a fully informed one, based upon all of the evidence of record.  See Green v. Derwinski, 1 Vet. App. 121 (1991). 

The record indicates that the appellant underwent a medical examination in March September 2011.  Following the audiologist review of the appellant's records and after testing the appellant, the VA audiologist did provide an opinion concerning the etiology of the appellant's tinnitus.  More specifically, the examiner found that the appellant's tinnitus was not caused by or the result of his military service.  However, the examiner did not provide any type of comments concerning whether the appellant's tinnitus was secondary to or aggravated by his service-connected bilateral hearing loss.  In other words, the audiologist did not complete the examination as requested by the Board.  

After reviewing the results obtained by the AMC/RO, the Board finds that there has not been substantial compliance with its April 2011 Decision/Remand instructions.  That Board further finds that, in fact, the examiner has disregarded the Board's instructions.  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted for remands by the Board that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this instance, the Board believes that the examination results are inadequate because they did not provide the Board with all of the information needed in order to make a determination on the appeal not before it.  A decision predicated upon those results would not withstand judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim will be returned to the AMC/RO so that another examination, which contains definitive opinions based upon a complete record, may be obtained.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AMC/RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC/RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED to the AMC/RO for the following redevelopment:

1.  The RO/AMC should obtain any outstanding audiological treatment records of the appellant dated from June 2011 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, the AMC/RO should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2011). 

2.  Only after the RO/AMC has obtained all of the appellant's medical records, and only after they have been included in the claims folder, then the RO/AMC should schedule the appellant for a VA audiology examination to determine the etiology of his tinnitus.  The claims folder must be made available to the examiner and the examiner must indicate that he or she has reviewed the appellant's complete claims folder prior to the examination.  All necessary tests and studies are to be performed, and all findings are to be reported in detail. 

The appropriate examiner should express an opinion as to whether the found tinnitus disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service or whether it is secondary to or has been aggravated by his service-connected bilateral hearing loss.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's tinnitus was caused by or the result of his military service, or is secondary to his service-connected bilateral hearing loss, or has been aggravated by his service-connected bilateral hearing loss, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the examiner's report, the appropriate examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

Additionally, if the examiner concludes that the appellant's claimed tinnitus is not service-related, or secondary to his service-connected bilateral hearing loss, the examiner must explain in detail the reasoning behind this determination.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the AMC/RO should readjudicate the issue now on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) regarding the issue now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


